DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 02/14/2019.
Claims 14 – 31 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Donald Stout on June 09, 2022.

Claims:
14.  (Currently Amended)  A computer system for predicting at least one of a physical and chemical phenomenon, comprising:
multicore processors providing parallel computing and a random-access memory including memory segments, the predicting of at least one physical and chemical phenomenon being performed by computations based on at least one table storing numerical data, and wherein
the random-access memory comprises a single shared segment in which the at least one table
of numerical data is stored, and each core of each processor is configured to communicate
with the single shared segment to read the at least one table storing [[of ]]the numerical data to perform the computations for predicting the at least one physical and chemical phenomenon.

24.  (Currently Amended)  A method for predicting at least one of a physical and a chemical phenomenon by use of [[a]]the computer system according to claim 14 and a table of numerical data used for predicting the at least one of the physical and chemical phenomenon, comprising steps:
a) allocating the table of numerical data to [[a]]the single shared segment of the random-access
memory; and
b) predicting the at least one of physical and chemical phenomenon by running at least
one of physical and chemical computations on a plurality of cores of the plurality of processors of the system by using the table of numerical data with each core communicating with the shared segment to read the table.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 14, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 14:
multicore processors providing parallel computing and a random-access memory including memory segments, the predicting of at least one physical and chemical phenomenon being performed by computations based on at least one table storing numerical data, and wherein the random-access memory comprises a single shared segment in which the at least one table of numerical data is stored, and each core of each processor is configured to communicate with the single shared segment to read the at least one table storing the numerical data to perform the computations for predicting the at least one physical and chemical phenomenon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194